           Case 1:19-cr-00784-GHW Document 34 Filed 12/04/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/3/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :       1:19-cr-784-GHW
                                                               :
 JORGE CASTILLO,                                               :            ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         As stated on the record during the status conference held on September 30, 2020, and

memorialized by the Court’s minute entry that same day, any pretrial motions by Defendant were

due no later than November 30, 2020. That deadline has passed. The Court observes that

Defendant has not filed a pretrial motion, and as such, the Court understands that Defendant does

not intend to file such a motion.

         As stated on the record during the status conference held on September 30, 2020, and

memorialized by the Court’s minute entry that same day, trial in this matter will commence at 9:00

a.m. on April 5, 2021. Unless otherwise ordered, the trial will take place in Courtroom 23B of the

United States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York, 10007.

         The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than January 15, 2021. If any motions

in limine are filed, opposition papers are due no later than seven days after the date of service of the

motion. Reply papers, if any, are due no later than four days after the date of service of the

opposition. Courtesy copies of motions in limine should be submitted when the motions are fully

briefed. The Court will hold a final pretrial conference in this matter on March 12, 2021 at 1:00 p.m.
          Case 1:19-cr-00784-GHW Document 34 Filed 12/04/20 Page 2 of 2



        The parties are further directed to submit: (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than February

5, 2021. If the parties are unable to agree on the language of such a short overview, they are

directed to notify the Court of that fact by the same date.

        SO ORDERED.

Dated: December 3, 2020
                                                         ____________________________
                                                                Gregory H. Woods
                                                            United States District Judge




                                                    2
